t c memo united_states tax_court charles e and jacquelyn yates petitioners v commissioner of internal revenue respondent docket nos filed date bruce m reynolds and ashley w ward for petitioners michael d zima for respondent memorandum findings_of_fact and opinion foley judge by notices dated february and date respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and - - procedure after concessions the issue remaining for determination is whether certain transfers from adena fuels inc adena to fox trot corp fox trot increased petitioners’ basis in fox trot findings_of_fact charles and jacquelyn yates petitioners resided in clearwater florida when they filed their petition during through mr yates was the sole shareholder officer and director of several mining and mining- related corporations mining companies including adena an s_corporation and adena processing company adena processing operating in eastern kentucky mrs yates is not and has never been a shareholder officer or director of any of the mining companies from through mr yates employed larry adams a certified_public_accountant mr adams kept the books for petitioners and their companies because of mr yates’ frequent unavailability mr adams had the authority to sign adena’s checks from through petitioners wrote checks on adena’s account totaling dollar_figure for various personal expenses in addition at mr yates’ direction adena personnel wrote checks totaling dollar_figure to or for petitioners these payments were charged to mr yates’ accumulated_adjustments_account and treated as dividends from adena reducing his basis in adena’s stock mr adams knew about and acquiesced to petitioners’ practice of paying personal expenses with funds from the adena account mr yates personally guaranteed a large amount of debt relating to the mining companies mining debt and was concerned about the likelihood of personal injury lawsuits relating to employees of such companies in an attempt to protect some of his assets from these risks and to provide a mechanism to accumulate assets for retirement on date mr yates incorporated fox trot as an s_corporation through fox trot petitioners purchased improved and operated a kentucky farm mr yates kept fox trot’s assets and liabilities separate from those of the mining companies from date until date mr yates was the sole shareholder of fox trot on date to further separate fox trot’s assets from the mining companies’ risk mr yates gave all of fox trot’s stock to mrs yates who was the sole shareholder of fox trot from date through during the years in issue fox trot experienced substantial losses mr yates used funds from adena to finance fox trot - - pursuant to mr yates’ direction mr adams transferred funds from adena to fox trot and recorded the transactions as follows’ date amount adena’s books fox trot’s books dollar_figure distribution to mr contribution_to_capital yates big_number accumulated_contribution to capital adjustments account jan through big_number loans to mr yates accounts_payable - mr date yates sept through big_number loans to mr yates accounts_payable - mr date yates jan through oct big_number accounts_receivable - accounts_payable - yate sec_15 yates jan through oct big_number accumulated accounts_payable - yate sec_15 adjustments account a loan agreement entered in relating to the mining debt limited mr yates’ dividends from adena to percent of adena’s earnings but did not restrict his ability to borrow from adena in response mr yates directed mr adams to change the posting procedure beginning on date so that subsequent transfers of funds from adena to fox trot were posted as either distributions or loans from adena to mr yates and as either capital contributions or loans from mr yates to fox trot mr adams recorded in adena’s books the transfers of funds ‘from through date mr adams initially recorded transfers in the due to from fox trot account of adena’s books and the due to from adena account in fox trot’s books mr adams at the end of reposted the transfers in adena’s books as distributions or loans from adena to mr yates and in fox trot’s books as contributions to capital similarly prior to the end of mr adams posted the transfers in adena’s books as loans to mr yates and in fox trot’s books as accounts_payable to ie loans from mr yates - - from adena to fox trot as accounts_payable to ie loans from petitioners on date mr yates executed a note note promising to pay adena dollar_figure plu sec_5 percent interest due_date the note evidenced the amount mr yates owed adena relating to the transfers to fox trot on date mrs yates repaid dollar_figure to adena and on date mr yates executed a new note to adena for dollar_figure ie the balance owing on the note petitioners filed joint income_tax returns for and on their and income_tax returns petitioners claimed losses passed through from fox trot in the notices of deficiency respondent determined that petitioners lacked sufficient basis in fox trot to pass through its losses during the years in issue disallowing losses of dollar_figure dollar_figure and dollar_figure in and respectively and a net_operating_loss_deduction of dollar_figure in opinion respondent contends that the transfers from adena to fox trot were intercompany loans that did not affect petitioners’ basis in fox trot petitioners contend the transfers from adena to fox trot before date were in substance transfers from mr yates to fox trot that increased mr yates’ stock basis in fox trot and the transfers after september -- - were gifts from mr yates to mrs yates that increased her basis in fox trot we agree with petitioners pursuant to sec_1366 an s_corporation shareholder is allocated a pro_rata share of its income and losses which may be reported on such shareholder’s individual_income_tax_return pursuant to sec_1366 a shareholder however may deduct s_corporation losses only to the extent of such shareholder’s basis basis in an s_corporation is acquired by contributing capital or lending money to the corporation see sec_1366 generally a shareholder must make an actual economic outlay to increase his basis in an s_corporation see 213_f3d_1324 11th cir affg tcmemo_1999_38 because of mr yates’ frequent unavailability adena made direct transfers from through date to or for fox trot during through date mr adams typically made temporary postings until he determined the correct treatment of the transfers petitioners paid personal expenses from the adena account and used adena as an incorporated_pocketbook to the extent transfers from adena were contributions or loans to fox trot from its shareholder ie mr or mrs yates the shareholder’s basis increased mr yates transferred money he held in adena’s account to fox trot further for transfers from january - through date fox trot incurred indebtedness to mr yates of dollar_figure accordingly mr yates was entitled to increase his basis in fox trot by dollar_figure as a result of the loans and capital contributions made to fox trot before mr yates transferred the fox trot stock to mrs yates culnen v commissioner tcmemo_2000_139 allowing an s_corporation shareholder to increase his basis as a result of similar transactions the uncontradicted and credible testimony of mr yates established that mr yates made gifts to mrs yates of the subsequent transfers from adena mr yates however skipped the steps of having adena transfer such funds to him depositing the funds into petitioners’ joint account and then having mrs yates write a check to fox trot accordingly these transfers increased mrs yates’ basis in fox trot contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decisions will be entered under rule
